By the Court.
The defendant has no ground of exception to the judge’s instructions or refusals to instruct. Evidence that the person proved to have participated with the defendant was called “Wormald” or “Jo” was sufficient in law to warrant the jury in finding that his name was Joseph Wormald. The question of the amount and weight of the evidence on that point was rightly submitted to the jury. No question appears to have been made at the trial as to the degree to which the jury must be satisfied of the facts which the Commonwealth was bound to prove. Exceptions overruled.